          Case 3:16-md-02741-VC Document 2838 Filed 02/27/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


IN RE: ROUNDUP PRODUCTS                            MDL No. 2741
LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC
This document relates to:
                                                   PRETRIAL ORDER NO. 96:
Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                   EVIDENTIARY RULINGS ON DR.
                                                   PORTIER’S TESTIMONY ON CROSS-
                                                   EXAMINATION




       The following are the Court’s evidentiary rulings on Dr. Portier’s testimony on cross-

examination. It appears, based on the amount and type of testimony excluded from cross-

examination, that much of the testimony designated from redirect will now be beyond the scope

of cross. Therefore, the Court is assuming that it will receive a new transcript of designations of

Dr. Portier’s redirect, and the parties should provide it by 10:00 a.m. on Thursday to ensure

review by 2:00 p.m. the same day.

Page Where Objection Appears        Ruling
295                                 Overruled
296                                 Overruled
299                                 Overruled
312-313                             Sustained, but presumably fair game for Dr. Weisenburger
324-325                             Overruled
325-326                             Overruled
328                                 Sustained
343                                 Sustained as to 6-11; otherwise overruled
344                                 Overruled until the middle of line 18
          Case 3:16-md-02741-VC Document 2838 Filed 02/27/19 Page 2 of 2



345                           Sustained
349-351                       Sustained
351-353                       Sustained
356                           Sustained
358                           Sustained; remove reference to the Obama Administration
387                           Overruled
395                           Overruled
408                           Overruled
409                           Overruled
411                           Overruled
431-432                       Sustained
432-435                       Sustained
436-437                       Sustained
439                           Sustained
442-443                       Sustained
449-451                       Sustained
451                           Sustained
455                           Sustained
456-457                       Sustained
469-470                       Overruled
492                           Sustained
497                           Overruled
522                           Overruled
542-543                       Overruled
544-545                       Overruled



       IT IS SO ORDERED.

Date: February 27, 2019                              ___________________________
                                                     Honorable Vince Chhabria
                                                     United States District Court
